ABRAMSON, J.,
dissenting:
In early November 2008, nineteen-year-old Ethan Hughes spent a weekend as a guest in the home occupied by twelve-year-old Ashley. Although they had previously spoken on the telephone, that weekend was the first time they had seen each other face-to-face. According to the testimonies of both Hughes and Ashley, two or three times during that weekend the pair engaged in sexual intercourse. In late July 2009, while Ashley was still a few days shy of her thirteenth birthday, she gave birth to a child. Hospital personnel, concerned about the underage pregnancy, notified authorities. Eventually Hughes was identified as the likely father, and in August 2010 a Crittenden County grand jury issued an indictment charging him *562with second-degree rape, as outlawed by KRS 510.050. That statute makes it a class C felony for a person “eighteen (18) years old or more ... [to] engage[ ] in sexual intercourse with another person less than fourteen (14) years old.” As part of its proof that Hughes engaged in sexual intercourse with a person less than fourteen years old, the Commonwealth introduced the fact that twelve-year-old Ashley had given birth to a child, along with DNA evidence establishing with virtually no doubt that Hughes was the father of that child.
KRS 510.080 provides, among other things, that a person prosecuted for having engaged in sexual intercourse with another person who was too young to consent “may prove in exculpation that at the time he engaged in the conduct constituting the offense he did not know of the facts or conditions responsible for such incapacity to consent.” Relying on this statute, Hughes testified and otherwise sought to prove that at the time of his encounter with Ashley he had been led to believe, and he actually believed, that Ashley was sixteen. To attack Hughes’s credibility on this point, the Commonwealth introduced two photographs of Ashley from times nearer the event than the time of trial. (At the time of the 2012 trial Ashley was fifteen.) One of the photos was taken at a wedding Ashley attended in September 2008, some two months prior to her relationship with Hughes. The other was, a photo of Ashley in a hospital bed holding her new baby the day after she gave birth in July 2009, nine months after the relationship. Hughes himself testified that both photos accurately depicted the way Ashley looked in November 2008. He insisted, however, that the girl depicted in the photos could pass for sixteen and that he had believed she was sixteen. The jury obviously disagreed, finding Hughes guilty as charged of second-degree rape.
Reversing, the majority holds that the hospital photograph was not relevant, because it depicted Ashley “not only without makeup, but also in the very vulnerable position of being a young child lying in a hospital bed, holding her own newborn.” In my view, however, the trial court correctly ruled both that the photo was relevant and that its probative value was not substantially outweighed by the danger of undue prejudice. Accordingly, I respectfully dissent.
The majority relies on Romans v. Commonwealth, 547 S.W.2d 128 (Ky.1977), for the assertion that “a pregnancy and birth resulting from a charge of rape is not relevant to prove that rape occurred.” Romans, however, is readily distinguishable. In that case, the defendant was charged with rape by forcible compulsion. He did not deny that the victim had been raped, but he denied that he was the perpetrator. At trial and over defense objection, the Commonwealth was permitted to show that as a result of the rape the victim had conceived and borne a child. Indisputably, that evidence was tied in no way to the question of the perpetrator’s identity. The Court ruled that it was thus irrelevant, and because, in the Court’s view, it was “obviously calculated to incite the jury,” a sort of victim-impact evidence, the error was held to be reversible. Id. at 130.
Obviously, had there been DNA evidence in the Romans case establishing that the defendant was the father of the victim’s child, that evidence, duly linking the child to the likely perpetrator of the crime, would have been highly relevant and admissible, notwithstanding any tendency of the pregnancy evidence to elicit sympathy for the victim. That is the situation here. Unlike the irrelevant birth evidence in Romans, Ashley’s having given *563birth was made relevant to the crime by the Commonwealth’s DNA paternity evidence establishing that Hughes was the father and thus establishing that Hughes had engaged in intercourse with Ashley when Ashley was less than fourteen years old, two of the principal elements of the Commonwealth’s case. (Hughes’s age was established by other evidence.) The majority suggests that Hughes’s admission that he engaged in intercourse with Ashley renders the birth and DNA paternity evidence inadmissible, but the rule in Kentucky has long been that “the prosecution is permitted to prove its case by competent evidence of its own choosing, and the defendant may not stipulate away the parts of the case that he does not want the jury to see.” Barnett v. Commonwealth, 979 S.W.2d 98, 103 (Ky.1998); Webb v. Commonwealth, 387 S.W.3d 319 (Ky.2012) (same). Moreover, the birth of the baby was relevant to the initial involvement of law enforcement officials and their investigation of the rape. Neither Ashley nor her family reported her rape/pregnancy but the hospital notified authorities when the twelve-year-old gave birth.
Because the birth evidence was thus already properly before the jury, the trial court concluded that the hospital picture could not be deemed prejudicial, or at least that any residual prejudice would not substantially outweigh the probative value of a picture of Ashley relatively closer to the time of the incident. I agree. Clearly, it seems to me, in a trial more than three years after the crime, the picture of Ashley only nine months after her encounter with Hughes has some tendency to make Hughes’s claim that he believed Ashley was sixteen years old more or less probable than it would be without the evidence. KRE 401. The picture is relevant, in other words, notwithstanding the majority’s mistaken reliance on Romans, and therefore admissible absent some pertinent exception to the general rule that relevant evidence is to be admitted.
One such exception, of course, the only one Hughes refers us to, is KRE 403, which permits the exclusion of relevant evidence if its “probative value is substantially outweighed by the danger of undue prejudice.” Here, to be sure, as the majority observes, the hospital picture does not depict Ashley dressed as she was when Hughes met her in November 2008 or with make up as she may have been wearing at the time4 but the fact that the picture does not depict those details did not prejudice Hughes. He was free to argue, as his counsel did argue, that the hospital photo did not represent Ashley’s appearance on the night of their encounter. That argument goes, not to the admissibility of the photo evidence, but to its weight, a matter properly addressed to the jury. See, United States v. White Calf, 634 F.3d 453, 460 (8th Cir.2011) (holding, in a very similar underage-sex case, that a school photo of the victim taken three months after the alleged crime “plainly was relevant” to the *564defendant’s mistaken-age defense, and did not prejudice the defendant because he was free to challenge the weight of the photo evidence by arguing that it did not show the victim as she had appeared on the night in question); Allen v. Commonwealth, 395 S.W.3d 451 (Ky.2013) (citing Commonwealth v. Benham, 816 S.W.2d 186 (Ky.1991) for the well-established proposition that questions of witness credibility and weight of the evidence are left to the jury). As noted above, furthermore, the photo of a very young Ashley in a hospital setting holding a baby did not prejudice Hughes because the jury was already well aware that the sexual encounter had led to the birth of a child, a child whose mother was only twelve years old. In short, the picture did not depict anything the jury did not already know. KRE 403, as the trial court correctly determined, does not call for the exclusion of Ashley’s hospital photo.
Generally we accord a trial judge “broad discretion in determining the admissibility of photographic evidence.” Chestnut v. Commonwealth, 250 S.W.3d 288, 302 (Ky. 2008). The majority’s disingenuous “relevancy” argument misapplying Romans dodges the fact that the trial court clearly did not abuse its discretion here, and permits the majority to reject a result it dislikes. Ultimately, the majority substitutes its own judgment for that of the jury — a jury less inclined than the majority, it appears, to pass this crime off as an unfortunate case of “beer goggles.” That is not this Court’s role. •
In sum, Hughes was fairly tried. When Hughes testified that he believed Ashley was sixteen, he put his credibility at issue as does any other witness. Portuondo v. Agard, 529 U.S. 61, 69, 120 S.Ct. 1119, 146 L.Ed.2d 47 (2000) (“When a defendant takes the stand, ‘his credibility may be impeached and his testimony assailed like that of any other witness.’”) (quoting Brown v. United States, 356 U.S. 148, 154, 78 S.Ct. 622, 2 L.Ed.2d 589 (1958)); Brown v. Commonwealth, 551 S.W.2d 557, 560 (Ky.1977) (“If the defendant in a criminal case wants to be a witness, he just has to do it under the same terms and conditions and undertake the same risks and burdens as any other witness.”). To challenge his credibility, the Commonwealth properly introduced two photographs of Ashley from near the time of the crime. The photos were relevant and probative, and neither of them unduly or substantially prejudiced Hughes. They accurately reflected Ashley’s general appearance around the time of Hughes’s alleged “mistake” regarding the girl’s age, and they revealed nothing pertinent about Ashley’s circumstances that the jury did not already know. To reiterate, the baby was an inescapable fact at trial because the birth brought law enforcement officers into the picture to investigate and the DNA paternity evidence was the Commonwealth’s “proof positive” that Hughes had had sexual intercourse with a twelve year old. Because neither the introduction of the photos, nor any of the other errors Hughes alleges entitles him to relief,5 I would affirm the Opinion *565of the Court of Appeals upholding the Judgment of the Crittenden Circuit Court.
MINTON, C.J.; and KELLER, J., join.

. Ashley testified that she was wearing eye liner and eye shadow during that November 2008 weekend. She also testified, however, that the encounter took place when, after she had gone to bed, she got up during the night to get a drink of water and found Hughes still up watching television. The majority presumes that Ashley was, in fact, wearing makeup, and that her un-madeup hospital picture could not give a fair and accurate idea of her appearance at the time of the crime. But the jury was not obliged to believe that Ashley wore makeup to bed at all, and even if it did believe so, several witnesses, including Hughes himself, testified that the photo accurately depicted, generally at least, how Ashley appeared at the time. Given that general likeness, the jury was competent to consider the likelihood that any amount of makeup would have made Ashley’s extreme youth unrecognizable.


. While I don’t disagree with the majority’s disapproval of the second-degree rape jury instruction, Hughes’s counsel expressly agreed to the burden of proof language in that instruction in exchange for language to the effect that Hughes’s mistaken belief about Ashley’s age need not have been reasonable. Because in my view that language misstated the law in Hughes's favor, his acceptance of the burden of proof language is altogether understandable as a matter of trial strategy and does not provide grounds for relief now. Martin v. Commonwealth, 409 S.W.3d 340 (Ky.2013) (noting that invited instructional errors are generally not reviewable). See also Quisenberry v. Commonwealth, 336 S.W.3d 19 (Ky.2011) (where alleged errors were not only unpreserved but were initiated by defendant’s *565own requests in trial court, any error was waived).